Title: To George Washington from Henry Bicker, Jr., 28 September 1789
From: Bicker, Henry Jr.
To: Washington, George


          
            New York September 28th 1789
          
          The Petition of Henry Bicker Jun. of the City of New york Most Humbly Sheweth
          That in the Year 1775 your Petitioner being well acquainted with the Use of Arms was called upon to teach the Militia of the City of Philadelphia—And for this Purpose left his Business in this City and went to Philadelphia where he instructed the Citizens in the Manual and other Exercises without Fee or Reward—that some Time in latter End of 1775 your Petitioner having accomplished his Design in the City of Philadelphia, he went to the State of New Jersey, and there instructed the Militia of several Counties in the Military Art—That in January 1776

your Petitioner had the Honor of recieving a Lieutenants Commission in the Pensylvania Line, and join’d the Army under your Excellency’s Command at the City of New york—That your Petitioner was made a Prisoner of War in the Capture of Fort Washington and remained in Confinement until 1778—That being Exchanged and promoted to the Rank of Captain in the 4th Pensylvania Regiment your Petitioner join’d a Detachment under the Command of General Wayne and marchd to Virginia—That after the Capture of Lord Cornwallis your Petitioner was again orderd to join the Troops under the Command of General St Clair and marched to the State of South Carolina where he remained until the End of the War—Your Petitioner therefore prays that, in Consideration of his early and continued Services, his Impair’d State of Health, from the Heat of the Southern Climates—His reduced Circumstances and want of Means to support a young Family—Your Excellency will relieve his Distresses by appointing him an Inspector of an Invalid Corps or to some other Office that in your Wisdom he may fill with Honor to himself and Service to his Country And as in Duty bound he will ever pray &c.
          
            Henry Bicker Jur
          
        